DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 2017/0201974) in view of Deenoo et al. (US 2019/0081688).
Regarding claims 1 and 13, Sohn et al. disclose a method and apparatus (Figure 3A, terminal 200), comprising:
One or more processors (Figure 7, processor 710); and
A non-transitory computer-readable storage medium in communication with the one or more processors, the non-transitory computer-readable storage medium storing a program for execution by the one or more processors, the program including instructions (Figure 7 and paragraph 0089, memory 703 stores instructions performed by processor 710) for:
Determining (by a terminal device) resource information based on an identification number of a beam, wherein the resource information indicates a resource for receiving system information (Figure 3A and paragraph 0048, in step S304, terminal 200 uses beam-identifying reference signal transmitted by base station to acquire the ID of the transmitting/receiving beam. Resource information determination would have been obvious to one of ordinary skill in the art for receiving system information because in steps S306-S310 [paragraph 0049], the terminal 200 receives the SIB through the beam identified by the beam ID of the reference signal; Paragraph 0008 and 0041, see time/frequency domain used by terminal 200 to communicate with base station 10); and
Receiving (by the terminal device) the system information on the resource indicated by the resource information (Figure 3A and paragraph 0049, terminal 200 receives SIB from base station through the beam identified by the beam ID. The resource would have been obvious to one of ordinary skill in the art; Paragraph 0008 and 0041, see time/frequency domain used by terminal 200 to communicate with base station 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sohn et al. to include resource information indication and resource information determination steps for purpose of receiving the SIB through the identified beam as performed in steps S306-S310 of figure 3A.
Sohn et al. does not specifically disclose the following limitations found in Deenoo et al.: identification number of a beam (Deenoo et al., Paragraphs 0103, 0127, 0130, 0132, beam may be identified by a reference signal, sequence number, logical antenna port, and/or any other unique identity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sohn et al. with the aforementioned teachings of Deenoo et al. in order to allow the terminal device to further identify the beam in a unique manner (Deenoo et al. Paragraphs 0103, 0127, 0130, 0132).
Regarding claims 2 and 14, Sohn et al. in view of Deenoo et al. disclose wherein the instructions further include instructions for: obtaining (by the terminal device), a signal identifying the beam (Sohn et al., Figure 3A and paragraph 0048, in step S304, terminal 200 uses beam-identifying reference signal transmitted by base station [network device] to acquire the ID of the transmitting/receiving beam), and wherein there is a correspondence between the signal identifying the beam and the identification number of the beam (Deenoo et al., Paragraphs 0103, 0127, 0130, 0132, reference signal identifying beam and sequence number identifying beam have correspondence).
Regarding claims 3 and 15, Sohn et al. in view of Deenoo et al. disclose wherein the signal identifying the beam comprises at least one of a beam reference signal or beam identifier information (Sohn et al., paragraph 0048, beam-identifying reference signal; Deenoo et al., Paragraphs 0103, 0127, 0130, 0132, reference signal identifying the beam).
Regarding claims 4 and 16, Sohn et al. disclose wherein the resource information comprises time domain information (Paragraph 0008 and 0041, see time/frequency domain used by terminal 200 to communicate with base station 10).
Regarding claims 5 and 17, Sohn et al. disclose wherein the time domain information is absolute time information (Paragraph 0008 and 0041, see time/frequency domain used by terminal 200 to communicate with base station 10. Also see time slot).
Regarding claims 6 and 18, Sohn et al. in view of Deenoo et al. disclose wherein the determining the resource information based on the identification number of the beam comprises determining resource information based on a correspondence between the identification number of the beam and the resource information (Sohn et al., Figure 3A and paragraph 0048, in step S304, terminal 200 uses beam-identifying reference signal transmitted by base station to acquire the ID of the transmitting/receiving beam. Resource information determination would have been obvious to one of ordinary skill in the art for receiving system information because in steps S306-S310 [paragraph 0049], the terminal 200 receives the SIB through the beam identified by the beam ID of the reference signal; Paragraph 0008 and 0041, see time/frequency domain used by terminal 200 to communicate with base station 10. Thus, correspondence exists between the beam ID and resources of the beam identified by the beam ID; Deenoo et al., Paragraphs 0103, 0127, 0130, 0132, sequence number identifying beam have correspondence).
Regarding claims 7 and 19, Sohn et al. disclose a method and a network device (Figure 3A, base station 100), comprising:
One or more processors (Figure 6, processor 610); and
A non-transitory computer-readable storage medium in communication with the one or more processors, the non-transitory computer-readable storage medium storing a program for execution by the one or more processors, the program including instructions (Figure 6 and paragraph 0083, memory 630 stores instructions performed by processor 610) for
Determining resource information based on an identification number of a beam, wherein the resource information indicates a resource for sending system information (Figure 3A and paragraph 0049, base station 100 transmits SIB to terminal 200 through a transmitting beam. Resource allocation to the beam would have been obvious to one of ordinary skill in the art for the transmission of the SIB to the terminal; Paragraph 0008 and 0041, see time/frequency domain used by terminal 200 to communicate with base station 10; Figure 3A and paragraph 0048, in step S304, terminal 200 uses beam-identifying reference signal transmitted by base station to acquire the ID of the transmitting/receiving beam. Resource information determination would have been obvious to one of ordinary skill in the art for receiving system information because in steps S306-S310 [paragraph 0049], the terminal 200 receives the SIB through the beam identified by the beam ID of the reference signal; Paragraph 0008 and 0041, see time/frequency domain used by terminal 200 to communicate with base station 10); and
Sending the system information on the resource indicated by the resource information (Figure 3A and paragraph 0049, terminal 200 receives SIB from base station through the beam identified by the beam ID. The resource is inherent; Paragraph 0008 and 0041, see time/frequency domain used by terminal 200 to communicate with base station 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sohn et al. to include resource allocation, resource information determination and resource information indication steps for purpose of receiving the SIB through the identified beam as performed in steps S306-S310 of figure 3A.
Sohn et al. does not specifically disclose the following limitations found in Deenoo et al.: identification number of a beam (Deenoo et al., Paragraphs 0103, 0127, 0130, 0132, beam may be identified by a reference signal, sequence number, logical antenna port, and/or any other unique identity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sohn et al. with the aforementioned teachings of Deenoo et al. in order to allow the terminal device to further identify the beam in a unique manner (Deenoo et al. Paragraphs 0103, 0127, 0130, 0132).
Regarding claims 8 and 20, Sohn et al. in view of Deenoo et al. disclose wherein the instructions further include instructions for: sending (by the terminal device), a signal used to identify the beam (Sohn et al., Figure 3A and paragraph 0048, in step S304, terminal 200 uses beam-identifying reference signal transmitted by base station [network device] to acquire the ID of the transmitting/receiving beam), there is a correspondence between the signal identifying the beam and the identification number of the beam (Deenoo et al., Paragraphs 0103, 0127, 0130, 0132, reference signal identifying beam and sequence number identifying beam have correspondence).
Regarding claims 9 and 21, Sohn et al. in view of Deenoo et al. disclose wherein the signal identifying the beam comprises at least one of a beam reference signal or beam identifier information (Sohn et al., paragraph 0048, beam-identifying reference signal; Deenoo et al., Paragraphs 0103, 0127, 0130, 0132, reference signal identifying the beam).
Regarding claims 10 and 22, Sohn et al. disclose wherein the resource information comprises time domain information (Paragraph 0008 and 0041, see time/frequency domain used by terminal 200 to communicate with base station 10).
Regarding claims 11 and 23, Sohn et al. disclose wherein the time domain information is absolute time information (Paragraph 0008 and 0041, see time/frequency domain used by terminal 200 to communicate with base station 10. Also see time slot).
Regarding claims 12 and 24, Sohn et al. in view of Deenoo et al. disclose wherein the determining the resource information based on the identification number of the beam comprises determining resource information based on a correspondence between the identification number of the beam and the resource information (Sohn et al., Figure 3A and paragraph 0048, in step S304, terminal 200 uses beam-identifying reference signal transmitted by base station to acquire the ID of the transmitting/receiving beam. Resource information determination would have been obvious to one of ordinary skill in the art for receiving system information because in steps S306-S310 [paragraph 0049], the terminal 200 receives the SIB through the beam identified by the beam ID of the reference signal; Paragraph 0008 and 0041, see time/frequency domain used by terminal 200 to communicate with base station 10. Thus, correspondence exists between the beam ID and resources of the beam identified by the beam ID; Deenoo et al., Paragraphs 0103, 0127, 0130, 0132, sequence number identifying beam have correspondence).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G. Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

November 10, 2022